Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00718-CV

                        IN THE INTEREST OF J.B.S., et al., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02879
                          Honorable Richard Garcia, Judge Presiding

          BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
The motion to withdraw as counsel is DENIED. It is ORDERED that no costs be assessed against
Appellant in relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED March 27, 2019.


                                                _____________________________
                                                Rebeca C. Martinez, Justice